In an action, inter alia, to declare a separation agreement null and void by reason of a change of circumstances, defendant appeals from stated portions of a judgment of the Supreme Court, Suffolk County, entered April 22, 1977, which, inter alia, adjudged that she is not entitled to the benefit of support provisions contained in a separation agreement. Judgment reversed, without costs or disbursements, and action remanded to Special Term for a new trial of the issues, including the question whether there was any breach of the separation agreement. Pending the retrial, defendant is directed to pay the plaintiff $200 per month as provided for in the judgment appealed from. On the argument of this appeal, it was represented to the court that the house referred to in the separation agreement has recently been sold and that surplus moneys remain. We therefore believe that the interests of justice require a new trial. Hopkins, J. P., Martuscello, Latham and O’Connor, JJ., concur.